Citation Nr: 1637863	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating higher than 30 percent for the service-connected major depressive disorder (MDD) prior to March 8, 2010, and to a rating higher than       50 percent from that date.

2. Entitlement to an initial rating higher than 20 percent for the service-connected low back disability prior September 1, 2009, and to a rating higher than 40 percent from that date.

(The issues of entitlement to service connection for a headache disorder and left ear hearing loss, increased ratings for gastritis and right knee disorder, and a total disability rating based on individual unemployability due to service-connected disability (TDIU) are the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Huntington, West Virginia that in relevant part continued current a 30 percent rating for major depressive disorder.  Also on appeal is a November 2008 RO rating decision that in part granted service connection for a low back disorder and assigned an initial rating of 20 percent, effective February 6, 2006; and, granted service connection for left knee disability, and for radiculopathy of the left lower extremity assigning initial 10 percent ratings for both disabilities.  

During the course of the appeal, the RO granted incremental increased ratings for the service-connected major depressive disorder and low back disabilities, as denoted on the title page.  The Veteran not having expressed satisfaction with the increase, claims for still higher ratings remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

A hearing was held January 2010 before a Decision Review Officer (DRO)                   at the RO.  In July 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge upon the issues now on appeal.  Transcripts of both proceedings are of record.

In January 2014, on first appellate review the Board promulgated a decision/remand, denying claims for increased rating for left knee disability and for radiculopathy to the left lower extremity.  The Board then remanded the instant claims for increased rating for back and depressive disorders to the Agency of Original Jurisdiction (AOJ) to secure and review relevant medical records.  These claims are further discussed herein, below.  Several other claims were also remanded by the Board entirely for a new hearing -- additional claims of service connection for headaches and left ear hearing loss, evaluation of gastritis, and an inextricably intertwined TDIU claim.  The requested hearing was ultimately held in June 2016 before a different Veterans Law Judge, thus, those matters are the subject of a separate Board decision.  That is, the Board now proceeds below only on the remaining issues of increased rating for back and major depressive disorders.     

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

By January 2014 Board remand, the directive was for the AOJ to obtain and consider updated treatment records for major depressive disorder from the VA Medical Center (VAMC) in Clarksburg, West Virginia.  The AOJ in fact obtained additional records dated through September 2015, per this request.  Unfortunately, however, no Supplemental Statement of the Case (SSOC) was forthcoming addressing the additional evidence.  See 38 C.F.R. § 19.31 (2016).  Perhaps this oversight was due to the parallel track of other appellate issues to be addressed before a different Board hearing, that fact is not clear; regardless, AOJ consideration is essential.  Therefore, issuance of an SSOC must occur by another remand.

Further requested by the Board was that the AOJ consider in the first instance private medical records (30 pages, possibly from a compact disc) the Veteran's then-representative indicated in June 2012 correspondence he was submitting to           the AOJ.  Obviously, this has not been accomplished without a duly issued SSOC, which must be provided on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).  Since, moreover, it is not clear that the actual records (from a St. Mary's Hospital during the period February to May 2012) were ever received by the AOJ, measures should be taken, as necessary, to independently acquire the records.

In the interim, the Veteran should also be re-examined for his back disorder given the interval since last evaluation.  The last examination of the Veteran's spine by VA occurred in 2012.  In 2016, the Veteran has submitted statements indicating he is in pain 24 hours a day, 7 days a week and that his lumbar spine condition affects him in all physical exertions such as lifting, carrying, bending, walking, etc.  Therefore, it appears the Veteran's spine disability has increased in severity since it was last evaluated by VA in 2012.  .See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998)              ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  The Board finds that a new VA examination is warranted to determine the current severity of the Veteran's service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent outpatient records from the Louis A. Johnson VA Medical Center in Clarksburg, West Virginia, including those dated from September 2015 onwards, and associate them with his claims folder.

2. Determine whether there is in fact within the Veteran's claims folder private medical records consisting of approximately 30 pages of records from a St. Mary's Hospital during the period February to May 2012.

If no such records are currently associated with the file, then, with any necessary assistance from the Veteran, undertake measures to obtain said records.

3.  Schedule the Veteran for VA examination to assess the current severity of his service-connected low back disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected low back disability.  The examiner must ascertain range of motion of the thoracolumbar spine in active motion; passive motion; and as appropriate, in weight-bearing and nonweight-bearing modes.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions provided.

3. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with another Supplemental Statement of          the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

